Citation Nr: 1616852	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  11-18 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2010 and October 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in March 2014 for further development.  

In March 2014, the Board also remanded the issues of entitlement to service connection for right and left shoulder disabilities.  The RO granted service connection for a right shoulder disability by way of a December 2015 rating decision.  The grant of service connection constitutes a complete grant of the claim.  Consequently, the issue is not before the Board.  With regard to the left shoulder, the Board remanded it because the RO had not yet issued a statement of the case.  Pursuant to the Remand, the RO issued a statement of the case in April 2014.  The Veteran failed to file a substantive appeal.  Consequently, the issue is not before the Board.  

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss disability was productive of level II hearing acuity in the right ear and level I hearing acuity in the left ear.  


CONCLUSION OF LAW

The criteria for entitlement to a compensable rating for the Veteran's service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In a June 2010 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in August 2010 and August 2014, which are fully adequate.  The examiners reviewed the claims file in conjunction with the examinations, and they addressed the relevant rating criteria.  The duties to notify and to assist have been met.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The current version of the Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average which is 
the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of §3.383 of this chapter.  Id.  

A noncompensable evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears.  A 10 percent disability rating is warranted where hearing in the better ear is I, and hearing in the poorer ear is X to XI; or where hearing in the better ear is II, and hearing in the poorer ear is V to XI; or where hearing in the better ear is III, and hearing in the poorer ear is IV to VI.  A 20 percent disability rating is warranted where hearing in the better ear is III, and hearing in the poorer ear is VII to XI; or where hearing in the better ear is IV, and hearing in the poorer ear is VI to VIII; or where hearing in the better ear is V, and hearing in the poorer ear is V to VI.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Table VIa will be used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher. 38 C.F.R. § 4.86(b).

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).


The Veteran underwent a VA examination in August 2010.  Puretone thresholds for the ears were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
30
55
75
85
LEFT
30
50
60
70

The puretone average was 61.25 (61) decibels in the right ear and 52.5 (53) decibels in the left ear.  Speech recognition scores were 94 percent in the right ear and 96 percent in the left ear.  Such examination findings translate to level II hearing in the right ear and level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 6100, this equates to a 0 percent rating.

The Veteran underwent another VA examination in August 2014 (Virtual VA, 9/8/14).  Puretone thresholds for the ears were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
35
55
70
80
LEFT
35
50
70
70

The puretone average was 60 decibels in the right ear and 56.25 (56) decibels in the left ear.  Speech recognition scores were 98 percent in the right ear and 96 percent in the left ear.  Such examination findings translate to level II hearing in the right ear and level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 6100, this equates to a 0 percent rating.
  
The Veteran has been assigned a 0 percent rating.  This rating was based on the results of August 2010 and the August 2014 VA examinations.  Both examinations showed pure tone averages and speech recognition scores which equated to a 0 percent rating for bilateral hearing loss.  Exceptional patterns of hearing loss were not shown on either examination.  Based on these audiological test results, a compensable rating is not warranted.

The Board acknowledges the Veteran's contentions regarding the impact of his hearing loss on his daily activities, and VA's obligation to resolve all reasonable doubt in the Veteran's favor.  However, as noted previously, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered there is no doubt as to the proper evaluation to assign.  Lendenmann, supra; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  Applying the audiological test results most favorable to the Veteran to the regulatory criteria, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a compensable rating for hearing loss.  Thus, there is no reasonable doubt to be resolved.  The Veteran may always advance an increased rating claim should the severity of his hearing loss disability increase in the future.

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1); see also See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (noting that functional effects of hearing loss must be considered in an extraschedular determination).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's hearing loss symptoms squarely match the type and degree of the examples set forth under the criteria for the current noncompensable schedular rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.32 1(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

Entitlement to a compensable rating for hearing loss is denied.


REMAND

Psychiatric Disability

The Veteran's claim of service connection for a psychiatric disability (to include PTSD) was remanded in March 2014 so that the Veteran could undergo a new VA examination and so that a new medical opinion could be obtained.  

The Board noted that during the Veteran's September 2010 examination, PTSD was not diagnosed. 

The Veteran's service records establish that he engaged in combat with the enemy and was exposed to events consistent with the circumstances and occurrences of such.  The examiner (Dr. M.G.) stated that, while the Veteran acknowledged having a number of PTSD symptoms, he did not meet the criteria for a PTSD diagnosis under the DSM-IV. 

In particular, the examiner found that the Veteran did not persistently re-experience the traumatic events and did not persistently avoid stimuli associated with the trauma or have numbing of general responsiveness.  The Board noted that the examination report includes the Veteran's report of severe nightmares that were continuous and ongoing.  The Veteran also reported trouble sleeping for 41 years. The Board noted that the VA treatment records indicate that the Veteran experienced daily nightmares of his wartime experiences for several years after his separation from service.  

The Board found the September 2010 VA examination report to be inadequate because the examiner failed to explain why these symptoms did not constitute "recurrent distressing dreams of the event" to satisfy criterion B (persistent re-experiencing of traumatic event) under the DSM-IV. 

Additionally, the Board noted that the Veteran's VA treatment records consistently indicated that he had socially isolated himself.  In an October 2010 treatment note, Dr. B.A. opined that the Veteran used drugs to "cover up" his PTSD, and that his drug abuse since service was an effort to "obliterate any emotions."  

The Board found that the September 2010 failed to address why these symptoms did not constitute "efforts to avoid thoughts, feelings, or conversations associated with the trauma," "markedly diminished interest or participation in significant activities," and/or "feeling of detachment or estrangement from others" under criterion C (persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness) under the DSM-IV. 

Finally, the Board noted that the record contains diagnoses of several other mental disorders, including depressive disorder, anxiety disorder, as well as opioid dependence.  

In remanding for a new examination, the Board found that the Veteran must be provided a full psychiatric disorders examination to determine which disorders are currently present, and whether any of them are related to service.

The Board notes that the Veteran underwent another VA examination in August 2014 (Virtual VA).  The Veteran was once again examined by Dr. M.G. (the September 2010 VA examiner).  The examiner acknowledged the outpatient treatment records (to the extent that they were noted in the examination request); however, he once again did not explain why these symptoms failed to satisfy criteria B and C of the DSM-IV.  Instead, he only noted that "During today's evaluation [the Veteran] acknowledged having nightmares but not about fear of terrorist but about someone taking his heroin, the Veteran also denied all other symptoms of PTSD during today's evaluation and allowed as how his father was mean and abusive and his mother was unloving."

Additionally, the examiner failed to address the other psychiatric disabilities that have been assessed in the outpatient treatment records (depressive disorder, anxiety disorder, etc.).  

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

In light of the examiner failure to address the Veteran's contentions throughout the post service treatment records, the Board finds that a new VA examination, by someone other than the September 2010/August 2014 VA examiner, is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination by someone other than the September 2010/August 2014 VA examiner.

The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner. If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they are available to the examiner for review. 

 The examiner is to:

 a) Identify any psychiatric diagnosis, to include PTSD, present.  If no psychiatric disorder is present, the examiner must so state. 

 b) For every psychiatric diagnosis rendered, the examiner must opine as to whether it is at least as likely as not (probability of 50 percent or greater) related to service or any event of service. 

In determining whether criteria "B" of the DSM-IV for a diagnosis of PTSD have been met, the examiner must consider the following: 

The Veteran's report of continuous, ongoing, severe nightmares and trouble sleeping for 41 years, as indicated by his September 2010 VA examination. 

The Veteran's report of experiencing daily nightmares of his wartime experiences for several years after his separation from service, as indicated by the VA treatment records. 

The examiner must explain why these symptoms do not constitute "recurrent distressing dreams of the event" to satisfy criterion B (persistent re-experiencing of traumatic event) under the DSM-IV. 

Likewise, in determining whether criteria "C" for a PTSD diagnosis have been met, the examiner must consider the following:

VA treatment records consistently indicating that the Veteran had socially isolated himself. 

An October 2008 VA treatment note indicating that the Veteran had "blocked out" his war memories with drugs. 

A May 2010 2010 VA treatment note in which Dr. B.A. opined that the Veteran used drugs to "cover up" his PTSD, and that his drug abuse since service was an effort to "obliterate any emotions." 

The examiner must address why these symptoms do not constitute "efforts to avoid thoughts, feelings, or conversations associated with the trauma," "markedly diminished interest or participation in significant activities," and/or "feeling of detachment or estrangement from others" to satisfy criterion C (persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness) under the DSM-IV. 

A complete explanation must be provided for any opinion expressed.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


